The bill of exceptions was presented to the presiding judge on December 24, 1927, and not signed by him until the 23d day of March, 1928, more than 60 days after the presentation. The Attorney General moves the court to strike the bill of exceptions. The bill of exceptions not having been signed within 60 days after presentation must be stricken. Code 1923, § 6433; Odum v. Coldwell, 21 Ala. App. 74, 105 So. 398. The motion of the Attorney General to strike the bill of exceptions is granted.
This leaves the appeal on the record proper, and finding no error therein the judgment is affirmed.
Affirmed. *Page 535